 



Exhibit 10.2
FOURTH AMENDMENT
TO CREDIT AGREEMENT
     This FOURTH AMENDMENT TO CREDIT AGREEMENT is entered into as of July 27,
2005 (this “Amendment”) by and between BROCADE COMMUNICATIONS SYSTEMS, INC.
(“Borrower”), and COMERICA BANK, successor by merger to Comerica Bank
-California (“Bank”).
RECITALS
     A. Borrower and Bank have previously entered into that certain Credit
Agreement dated as of January 5, 2000, as amended by the First Amendment to
Credit Agreement dated as of March 21, 2000, as amended by the Second Amendment
to Credit Agreement dated as of September 20, 2000, as amended by the Third
Amendment to Credit Agreement dated as of January 22, 2001 (the “Credit
Agreement”).
     B. Borrower and Bank desire to amend the Credit Agreement on the terms and
conditions set forth herein.
     NOW, THEREFORE, Borrower and Bank hereby amend and supplement the Credit
Agreement as follows:
     1. DEFINITIONS. All initially capitalized terms used in this Amendment
shall have the meanings given to them in the Credit Agreement unless
specifically defined herein.
     2. AMENDMENTS.
          1.1. The following definitions in Section 1.2 of the Credit Agreement
are hereby alphabetically added or amended and restated to read as follows:
               “Letter(s) of Credit” means any standby letter of credit issued
by Bank at Borrower’s request in accordance with Sections 2 and 3 of the Credit
Agreement.
               “Letter of Credit Agreement(s)” means any Standby Letter of
Credit Application and Agreement between Borrower and Bank, including without
limitation those certain Letters of Credit in the aggregate amount of
$8,342,661.00.
               “Letter of Credit Documents” means this Amendment, the Credit
Agreement, any future amendments to the Credit Agreement, the Letters of Credit
and the Letter of Credit Agreements.
               “Permitted Investment” means: (a) Investments existing on the
Statement Date; (b) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within three (3) years from the date of acquisition thereof;
(c) commercial paper maturing no more than three (3) years from the date of
creation thereof and currently having the highest rating obtainable from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc.;
(d) certificates of deposit

1



--------------------------------------------------------------------------------



 



maturing no more than three (3) years from the date of investment therein issued
by Bank; and (e) an Investment with an aggregate value of not more than One
Hundred Million Dollars ($100,000,000) in any Person.
               “Quick Assets” means, at any date as of which the amount thereof
shall be determined, the unrestricted cash and cash-equivalents, net accounts
receivable, and investments with maturities not to exceed one year, of Borrower,
determined in accordance with GAAP.
               “Quick Ratio” means Quick Assets to Current Liabilities.
          1.2 Section 6.6 “Litigation” of the Credit Agreement is hereby amended
in full to read as follows:
“6.6 Litigation. Except as disclosed by Borrower in its quarterly reports on
Forms 10-Q and annual reports on Forms 10-K filed with the Securities and
Exchange Commission pursuant to the Exchange Act or otherwise disclosed by
Borrower in writing, there are no actions or proceedings (whether or not
purportedly on behalf of Borrower) pending, or to the knowledge of Borrower
threatened, against or affecting Borrower at law or in equity or before or by
any Person, which, if adversely determined, could have a material adverse effect
on the business, properties, or financial condition of Borrower. Borrower is not
in default with respect to any applicable laws or regulations which affect the
operations or financial condition of Borrower, nor is it in default with respect
to any other writ, injunction, demand, or decree of any court or any Person or
in default under any indenture, agreement, or other instrument to which Borrower
is a party or by which Borrower is bound.”
          1.3 Section 8.2 “Tangible Effective Net Worth” of the Credit Agreement
is hereby deleted and not replaced, effective December 6, 2004.
          1.4 Section 8.3 “Profitability” of the Credit Agreement is hereby
deleted and not replaced, effective as of January 24, 2004.
          1.5 A new Section 13 is hereby added to the Credit Agreement to read
as follows:
“13. REFERENCE PROVISION.
                    If and only if the jury trial waiver set forth in Section 11
of this Agreement is invalidated for any reason by a court of law, statute or
otherwise, the reference provisions set forth below shall be substituted in
place of the jury trial waiver. So long as the jury trial waiver remains valid,
the reference provisions set forth in this Section shall be inapplicable.
13.1 Mechanics. Each controversy, dispute or claim (each, a “Claim”) between the
parties arising out of or relating to this Agreement, any security agreement
executed by Borrower in favor of Bank, any note

2



--------------------------------------------------------------------------------



 



executed by Borrower in favor of Bank or any other document, instrument or
agreement executed by Borrower with or in favor of Bank (collectively in this
Section, the “Loan Documents”), other than (i) all matters in connection with
nonjudicial foreclosure of security interests in real or personal property; or
(ii) the appointment of a receiver or the exercise of other provisional remedies
(any of which may be initiated pursuant to applicable law) that are not settled
in writing within fifteen (30) days after the date on which a party subject to
the Loan Documents gives written notice to all other parties that a Claim exists
(the “Claim Date”) shall be resolved by a reference proceeding in California in
accordance with the provisions of Section 638 et seq. of the California Code of
Civil Procedure, or their successor sections (“CCP”), which shall constitute the
exclusive remedy for the resolution of any Claim concerning the Loan Documents,
including whether such Claim is subject to the reference proceeding. Except as
set forth in this section, the parties waive the right to initiate legal
proceedings against each other concerning each such Claim. Venue for these
proceedings shall be in the Superior Court in the County where the real
property, if any, is located or in a County where venue is otherwise appropriate
under state law (the “Court”). By mutual agreement, the parties shall select a
retired Judge of the Court to serve as referee, and if they cannot so agree
within fifteen (1.5) days after the Claim Date, the Presiding Judge of the Court
(or his or her representative) shall promptly select the referee. A request for
appointment of a referee may be heard on an ex parte or expedited basis. The
referee shall be appointed to sit as a temporary judge, with all the powers for
a temporary judge, as authorized by law, and upon selection should take and
subscribe to the oath of office as provided for in Rule 244 of the California
Rules of Court (or any subsequently enacted Rule). Each party shall have one
peremptory challenge pursuant to CCP §170.6. Upon being selected, the referee
shall (a) be requested to set the matter for a status and trial-setting
conference within fifteen (15) days after the date of selection and (b) if
practicable, try any and all issues of law or fact and report a statement of
decision upon them within ninety (90) days of the date of selection. The referee
will have power to expand or limit the amount of discovery a party may employ.
Any decision rendered by the referee will be final, binding and conclusive, and
judgment shall be entered pursuant to CCP §644 in any court in the State of
California having jurisdiction. The parties shall complete all discovery no
later than fifteen (15) days before the first trial date established by the
referee. The referee may extend such period in the event of a party’s refusal to
provide requested discovery for any reason whatsoever, including, without
limitation, legal objections raised to such discovery or unavailability of a
witness due to absence or illness. No party shall be entitled to “priority” in
conducting discovery. Either party may take depositions upon seven (7) days
written notice, and shall respond to requests for production or inspection of
documents within ten (10) days after service. All disputes relating to discovery
which cannot be resolved by the parties shall be submitted to the referee whose
decision shall be final and binding upon the parties. Pending appointment of the
referee as

3



--------------------------------------------------------------------------------



 



provided herein, the Superior Court is empowered to issue temporary and/or
provisional remedies, as appropriate.
13.2 Procedures. Except as expressly set forth herein, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of all hearings, the order of presentation of evidence, and
all other questions that arise with respect to the course of the reference
proceeding. Except for trial, all proceedings and hearings conducted before the
referee shall be conducted without a court reporter unless a party requests a
court reporter. The party making such a request shall have the obligation to
arrange for and pay for the court reporter. Subject to the referee’s power to
award costs to the prevailing party, the parties shall equally bear the costs of
the court reporter at the trial and the referee’s expenses
13.3 Application of Law. The referee shall determine all issues in accordance
with existing California case and statutory law. California rules of evidence
applicable to proceedings at law will apply to the reference proceeding. The
referee shall be empowered to enter equitable as well as legal relief, to.
provide all temporary and/or provisional remedies and to enter equitable orders
that shall be binding upon the parties. At the close of the reference
proceeding, the referee shall issue a single judgment at disposing of all the
claims of the parties that are the subject of the reference. The parties reserve
the right (i) to contest or appeal from the final judgment or any appealable
order or appealable judgment entered by the referee and (ii) to obtain findings
of fact, conclusions of laws, a written statement of decision, and (iii) to move
for a new trial or a different judgment, which new trial, if granted, shall be a
reference proceeding under this provision.
13.4 Repeal. If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by the reference procedure herein
described will be resolved and determined by arbitration conducted by a retired
judge of the Court, in accordance with the California Arbitration Act §1280
through §1294.2 of the CCP as amended from time to time. The limitations with
respect to discovery as set forth in this Section shall apply to any such
arbitration proceeding.
THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS REFERENCE
PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY, AND THAT THEY ARE IN
EFFECT WAIVING. THEIR RIGHT TO TRIAL BY JURY IN AGREEING TO THIS REFERENCE
PROVISION. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF THEIR OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY DISPUTE
BETWEEN THEM WHICH ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE LOAN
DOCUMENTS.”

4



--------------------------------------------------------------------------------



 



     3. EXTENSION. Bank hereby extends the due date for Borrower’s delivery of
its Form 10-Q for the fiscal quarter ending April 30, 2005 to September 15,
2005.
     4. REPRESENTATIONS AND WARRANTIES. Borrower hereby affirms to Bank that all
of Borrower’s representations and warranties set forth in the Credit Agreement
are materially true, complete and accurate in all material respects as of the
date hereof.
     5. NO DEFAULTS. Borrower hereby affirms to Bank that no Event of Default
has occurred and is continuing as of the date hereof.
     6. CONDITION PRECEDENT. The effectiveness of this Amendment is expressly
conditioned upon the receipt by Bank of an executed copy of this Amendment.
     7. COSTS AND EXPENSES. Borrower shall pay to Bank all of Bank’s out-of-
pocket costs and expenses (including, without limitation, the reasonable fees
and expenses of its counsel, which may include search fees, filing and recording
fees, and documentation fees) arising in connection with the preparation,
execution, and delivery of this Amendment and all related documents.
     8. LIMITED EFFECT. In the event of a conflict between the terms and
provisions of this Amendment and the terms and provisions of the Credit
Agreement, the terms and provisions of this Amendment shall govern. In all other
respects, the Credit Agreement, as amended and supplemented hereby, shall remain
in full force and effect.
     9. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original. All
such counterparts, taken together, shall constitute but one and the same
Amendment. This Amendment shall become effective upon (a) the payment of any
amounts due and payable pursuant to Section 7, (b) execution by Borrower and
delivery to Bank of a counterpart of this Amendment, and (c) execution by Bank
of a counterpart of this Amendment.
[ Remainder of Page Intentionally Left Blank ]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first set forth above.

                  COMERICA BANK    
 
           
 
  By:   /s/ Kenneth W. Le Deit
 
   
 
  Title:   FVP-TLS Division    
 
     
 
   
 
                BROCADE COMMUNICATIONS SYSTEMS, INC.    
 
           
 
  By:   /s/ Antonio Canova
 
   
 
  Title:   CFO, VP Administration    
 
     
 
   

6



--------------------------------------------------------------------------------



 



COMPLIANCE CERTIFICATE

     
TO:
  COMERICA BANK
 
   
FROM:
  BROCADE COMMUNICATIONS SYSTEMS, INC.

The undersigned authorized officer of BROCADE COMMUNICATIONS SYSTEMS, INC.
hereby certifies that in accordance with the terms and conditions of the Credit
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending
                                         with all required covenants, except as
noted below and (ii) all representations and warranties of Borrower stated in
the Agreement are true and correct in all material respects as of the date
hereof. Attached herewith are the required documents supporting the above
certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
Please indicate compliance status by circling Yes/No under “Complies” column.

              Reporting Covenant   Required       Complies
Quarterly Financial Statements (10Q)
  Quarterly within 45 days   Yes   No
Annual (CPA Audited, 10K)
  FYE within 90 days   Yes   No

                  Financial Covenant   Required   Actual   Complies    
Maintain on a Monthly Basis:
               
Minimum Quick Ratio
  2.00:1.00                       :1.00   Yes   No



     
Comments     Regarding     Exceptions:     See
   
Attached.
   
 
   
Sincerely,
   
 
   
SIGNATURE
   
 
   
TITLE
   
 
   
DATE
   

BANK USE ONLY

     
Received by:
   
 
   

AUTHORIZED SIGNER

     
Date:
   
 
   

     
Verified:
   
 
   

AUTHORIZED SIGNER

     
Date:
   
 
   

Compliance Status                 Yes          No



